DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Response to Amendment
	Applicant’s amendments filed 22 July 2022 have been entered. Currently claims 1-9, 11-17, and 19-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 120.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over embodiment of Saroha et al., (WO2017167883A1)(hereinafter “Saroha”) in view of Nix et al., (US6283921B1) (hereinafter “Nix”).

Regarding claim 1, Regarding claim 1, Saroha teaches an intraluminal imaging device ([0093] “Figs. 17A, 17B, and 17C illustrate an embodiment of an intravascular device”), comprising: 
a flexible elongate member (fig. 17a #1102) configured to be inserted into a body lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (Abstract “the flexible elongate member having a proximal portion and a distal portion”); and 
an ultrasound imaging assembly (Abstract “an imaging assembly disposed at the distal portion of the flexible elongate member” fig. 17 #212 ultrasound transducer) disposed at the distal portion of the flexible elongate member the ultrasound imaging assembly (Abstract “an imaging assembly disposed at the distal portion of the flexible elongate member” fig. 17 #212 ultrasound transducer)  comprising: 
a support member (fig. 17A [0096] “inner proximal member #1156”); 
a flexible substrate (fig. 17A #1114 flexible circuit) positioned around the support member ([0095] “the flex circuit 1114 is wrapped in a generally cylindrical or cylindrical toroid configuration. For example, the transducer region 1108 is wrapped around a distal support member 1130A,”; since the transducers are on the flex circuit, it would be positioned around the support member as well) and including a proximal region and a distal region (see annotated fig. 17a below), wherein the proximal region of the flexible substrate terminates at a proximal end (see annotated fig. 17a), the proximal region of the flexible substrate comprising a plurality of cutouts defining a plurality of substrate ribbons (fig. 17A the region between the #1160 cutouts would count as ribbons of the substrate), wherein each substrate ribbon of the plurality of substrate ribbons comprises a proximal end and a distal end (see annotated fig. 17a below), wherein the plurality of cutouts extend from the proximal end of the flexible substrate such that (see annotated fig. 17a below): a plurality of transducer elements integrated in the distal region of the flexible substrate (fig. 17A #212 ultrasound transducers are on the distal end of the flexible circuit #1114); and
the plurality of substrate ribbons are connected to the distal region of the flexible substrate only at the distal end of a respective substrate ribbon (see fig. 17a, the ribbons are only connected to the distal region of the flexible substrate through the distal end of the ribbon); 
a plurality of transducer elements integrated in the distal region of the flexible substrate (fig. 17A #212 ultrasound transducers are on the distal end of the flexible circuit #1114); and
a plurality of control circuits ([0094] #1104 control region includes plurality of #206B controllers).

    PNG
    media_image1.png
    540
    689
    media_image1.png
    Greyscale

While the embodiment of 17A is silent on all the plurality of substrate ribbons are separated from one another at the proximal end of the flexible substrate, fig. 14A explicitly teaches all the plurality of substrate ribbons are separated from one another at the proximal end of the flexible substrate ([0085] the cutouts may extend to the proximal portion, thereby separating the ribbons of flexible substrate 914).
It would have been obvious to one of ordinary skill in the art at the time to substitute the proximal part each substrate ribbon of fig. 17A with the proximal cutout configuration of fig. 14A, as Saroha acknowledges that the embodiments of the flex circuit are can be combined with each other [0039] and would yield predictable results. One of ordinary skill would be able to perform such a combination, and the results of the embodiment of fig. 17A including cutouts through the proximal portions of the flexible substrate are reasonable predictable.
However, Saroha is still silent regarding wherein an individual control circuit of the plurality of control circuits is disposed on the respective substrate ribbon, wherein each pair of the plurality of control circuits is separated by a space around a perimeter of the ultrasound imaging assembly, wherein at least a portion of the space for each pair of the plurality of control circuits does not include the flexible substrate.
In the same catheter field of endeavor, Nix teaches an individual control circuit of the plurality of control circuits is disposed on the respective substrate ribbon(fig. 9 col. 5 line 32-41 #22 cutouts form ribbons in between each cutout, and #4 integrated circuits are on the ribbons) wherein each pair of the plurality of control circuits is separated by a space around a perimeter of the ultrasound imaging assembly (fig. 9 each #4 integrated circuit is separated by a #22 cutout, and these cutouts are located on the perimeter (outer surface) of the ultrasound imaging assembly), wherein at least a portion of the space for each pair of the plurality of control circuits does not include the flexible substrate (fig. 9 #22 cutouts separate the control circuits, and are on the perimeter (outer surface) of the ultrasound imaging assembly).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Saroha with the placement of the integrated circuits between the slots of the imaging assembly from Nix, as this would aid with the wrapping process (see Nix col 5 line 40-41).

Regarding claim 2, Saroha as modified by Nix teaches the device of claim 1,  wherein Saroha further teaches, in a different embodiment as the embodiment of fig. 17A is silent regarding the matter, the support member comprises a proximal portion (#208) and a distal portion (#204), the proximal portion comprising a plurality of planar surfaces each sized and shaped to receive a respective control circuit of the plurality of control circuits thereupon ([0058] “Other shapes of the support member 230 are also contemplated including geometrical, non- geometrical, symmetrical, non- symmetrical, cross-sectional profiles. Different portions the support member 230 can be variously shaped in other embodiments”; other shapes would include shapes with planar surfaces such as squares, pentagon, hexagons, etc.).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the shape of the inner member of figure 17A with the shapes that include planar surfaces of figure 3. As seen in Saroha [0058], different shapes for the support members are mentioned, such as geometrical, non- geometrical, symmetrical, and non-symmetrical shapes of the cross section are mentioned. This shape was a matter of choice which a person of ordinary skill in the art would have found obvious, meaning this is no more than the simple substitution of one obvious element for another to obtain predictable results.

Regarding claim 3, Saroha as modified by Nix teaches the device of claim 2,  wherein Saroha further teaches, in a different embodiment as the embodiment of fig. 17A is silent regarding the matter, wherein the proximal portion of the support member is hexagonal in shape ([0058] “Other shapes of the support member 230 are also contemplated including geometrical, non- geometrical, symmetrical, non- symmetrical, cross-sectional profiles. Different portions the support member 230 can be variously shaped in other embodiments”; other shapes would include shapes with planar surfaces such as squares, pentagon, hexagons, etc.).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the shape of the support member of figure 17A with the shapes that include planar surfaces of figure 3. As seen in Saroha [0058], different shapes for the support members are mentioned, such as geometrical, non- geometrical, symmetrical, and non-symmetrical shapes of the cross section are mentioned. This shape was a matter of choice which a person of ordinary skill in the art would have found obvious, meaning this is no more than the simple substitution of one obvious element for another to obtain predictable results.

	Regarding claim 4, Saroha as modified by Nix teaches the device of claim 2, wherein the distal portion of the support member comprises a spool configured to receive the plurality of transducer elements (fig. 17B the #1156 inner member is cylindrical, making it a spool since it can be wrapped or wound with the transducers; [0095] “For example, the transducer region 1108 is wrapped around a distal support member 1130A.”).

Regarding claim 5, Saroha as modified by Nix teaches the device of claim 1, wherein the distal region of the flexible substrate is cylindrical in shape when positioned around the support member (see annotated fig. 17A above, the distal region of the flex circuit is cylindrical and around the #1156 inner member).

	Regarding claim 6, Saroha as modified by Nix teaches the device of claim 1, wherein the flexible substrate comprises a central region (#1110 transition region) that is polygonal in shape when positioned around the support member (fig. 17A #1110; [00100] The #1110 transition region  can have a circular, ellipsoidal, and/or polygonal cross-sectional profile and is wrapped around the #1156 inner member).

	Regarding claim 7, Saroha as modified by Nix teaches the device of claim 6, wherein the distal, central, and proximal regions of the flexible substrate each have a different shape when positioned around the support member ([00100] “the cross-sectional profiles of controller region 1104, transducer region 1108, and/or transition region 1110 can be different.”).

	Regarding claim 8, Saroha as modified by Nix teaches the device of claim 7, wherein the central regions of the flexible substrate each comprise a plurality of cuts (fig. 17A the #1160 slots) different from the plurality of cutouts (fig. 17A the #1160 slots are different than the ribbons between) arranged to facilitate their respective shapes when wrapped around the support member ([0099] “The non-rectangular shape of the transition region 1110, provided by the cutouts 1160…advantageously improve flexibility of the imaging assembly 1110 by providing relatively more bendable areas and reducing the amount of rigid materials.”; the increase flexibility helps to bend the flex circuit when shaped around the #inner member).
While the embodiment of 17A as modified by Nix is silent on the proximal regions of the flexible substrate having a plurality of cuts, fig. 14A explicitly teaches the proximal regions of the flexible substrate having a plurality of cuts ([0085] fig. 14A the cutouts may extend to the proximal portion, thereby separating the ribbons).
It would have been obvious to one of ordinary skill in the art at the time to modify the embodiment of fig. 17A of Saroha as modified by Nix with the cutout configuration of fig. 14A, as Saroha acknowledges that the embodiments are interchangeable, and would yield predictable results. One of ordinary skill would be able to perform such a modification, and the results of the embodiment of fig. 17A of Saroha as modified by Nix including cutouts through the proximal portions of the flexible substrate are reasonable predictable.

	Regarding claim 9, Saroha as modified by Nix teaches the device of claim 1, wherein the flexible substrate comprises a central region that comprises a plurality of collinear cuts different from the plurality of cutouts (fig. 17A #1160 cutouts).

	Regarding claim 11, Saroha teaches a method of assembling an intraluminal imaging device ([0093] “Figs. 17A, 17B, and 17C illustrate an embodiment of an intravascular device”), the method comprising: 
providing a flexible substrate (#1114 flex circuit) comprising a proximal region and a distal region (see annotated fig. 17A below), wherein the proximal region of the flexible substrate terminates at a proximal end (see annotated fig. 17A below), the proximal region of the flexible substrate comprising a plurality of cutouts defining a plurality of substrate ribbons (see annotated fig. 17A, [0094] the region between the #1160 cutouts would create substrate ribbons), the distal region including a plurality of ultrasound transducer elements integrated therein (fig. 17A [0094] #212 transducers are on the #1108 transducer region ), wherein each substrate ribbon of the plurality of substrate ribbons comprises a proximal end and a distal end (see annotated fig. 17A), wherein the plurality of cutouts extend from the proximal end of the flexible substrate such that: 
the plurality of substrate ribbons is connected to the distal region of the flexible substrate only at the distal end of a respective substrate ribbon (see annotated fig. 17A); 
locating a plurality of control circuits on the proximal region of the flexible substrate (fig. 17A [0094] #1104 controller region and #206B controllers), and positioning the flexible substrate around a support member (fig. 17A [0096] the #1114 flex circuit is wrapped around #1156 inner member).

    PNG
    media_image1.png
    540
    689
    media_image1.png
    Greyscale

While the embodiment of fig. 17A does seem to show all the plurality of substrate ribbons are separated from one another at the proximal end of the flexible substrate in the figure, it is silent regarding the matter.
However in the same reference, the embodiment of fig. 14A explicitly teaches all the plurality of substrate ribbons are separated from one another at the proximal end of the flexible substrate ([0085] fig. 14A the cutouts may extend to the proximal portion, thereby separating the ribbons of flex circuit 914).
It would have been obvious to one of ordinary skill in the art at the time to substitute the proximal part each substrate ribbon of fig. 17A with the proximal cutout configuration of fig. 14A, as Saroha acknowledges that the embodiments of the flex circuit are can be combined with each other [0039] and would yield predictable results. One of ordinary skill would be able to perform such a combination, and the results of the embodiment of fig. 17A including cutouts through the proximal portions of the flexible substrate are reasonable predictable.
However, Saroha is still silent regarding wherein an individual control circuit of the plurality of control circuits is disposed on the respective substrate ribbon wherein each pair of the plurality of control circuits is separated by a space around a perimeter of the ultrasound imaging assembly, wherein at least a portion of the space for each pair of the plurality of control circuits does not include the flexible substrate.
In the same catheter field of endeavor, Nix teaches an individual control circuit of the plurality of control circuits is disposed on the respective substrate ribbon (fig. 9 col. 5 line 32-41 #22 cutouts form ribbons in between each cutout, and #4 integrated circuits are on the ribbons) wherein each pair of the plurality of control circuits is separated by a space around a perimeter of the ultrasound imaging assembly (fig. 9 each #4 integrated circuit is separated by a #22 cutout, and these cutouts are located on the perimeter (outer surface) of the ultrasound imaging assembly),, wherein at least a portion of the space for each pair of the plurality of control circuits does not include the flexible substrate (fig. 9 #22 cutouts separate the control circuits, and are on the perimeter (outer surface) of the ultrasound imaging assembly).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Saroha with the placement of the integrated circuits of Nix, as this would aid with the wrapping process (see Nix col 5 line 40-41).

Regarding claim 12, Saroha as modified by Nix teaches the device of claim 11,  wherein Saroha further teaches, in a different embodiment as the embodiment of fig. 17A is silent regarding the matter, the support member comprises a proximal portion (#208) and a distal portion (#204), the proximal portion comprising a plurality of planar surfaces sized and shaped to receive a control circuit thereupon ([0058] “Other shapes of the support member 230 are also contemplated including geometrical, non- geometrical, symmetrical, non- symmetrical, cross-sectional profiles. Different portions the support member 230 can be variously shaped in other embodiments”; other shapes would include shapes with planar surfaces such as squares, pentagon, hexagons, etc.).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the shape of the inner member of figure 17A with the shapes that include planar surfaces of figure 3. As seen in Saroha [0058], different shapes for the support members are mentioned, such as geometrical, non- geometrical, symmetrical, and non-symmetrical shapes of the cross section are mentioned. This shape was a matter of choice which a person of ordinary skill in the art would have found obvious, meaning this is no more than the simple substitution of one obvious element for another to obtain predictable results.

Regarding claim 13, Saroha as modified by Nix teaches the device of claim 12,  wherein Saroha further teaches, in a different embodiment as the embodiment of fig. 17A is silent regarding the matter, wherein the proximal portion of the support member is hexagonal in shape ([0058] “Other shapes of the support member 230 are also contemplated including geometrical, non- geometrical, symmetrical, non- symmetrical, cross-sectional profiles. Different portions the support member 230 can be variously shaped in other embodiments”; other shapes would include shapes with planar surfaces such as squares, pentagon, hexagons, etc.).
It would have been obvious to one of ordinary skill in the art at the time to simply substitute the shape of the support member of figure 17A with the shapes that include planar surfaces of figure 3. As seen in Saroha [0058], different shapes for the support members are mentioned, such as geometrical, non- geometrical, symmetrical, and non-symmetrical shapes of the cross section are mentioned. This shape was a matter of choice which a person of ordinary skill in the art would have found obvious, meaning this is no more than the simple substitution of one obvious element for another to obtain predictable results.

	Regarding claim 14, Saroha as modified by Nix teaches the device of claim 12, wherein the distal portion of the support member comprises a spool sized and shaped to receive the plurality of transducer elements (fig. 17B the #1156 inner member is cylindrical, making it a spool since it can be wrapped or wound with the transducers; [0095] “For example, the transducer region 1108 is wrapped around a distal support member 1130A.”).

Regarding claim 15, Saroha as modified by Nix teaches the device of claim 11, wherein the distal region of the flexible substrate is cylindrical in shape when positioned around the support member (see annotated fig. 17A above, the distal region of the flex circuit is cylindrical and around the #1156 inner member).

	Regarding claim 16, Saroha as modified by Nix teaches the method of claim 11, wherein providing the flexible substrate (fig. 17A #1114 flex circuit) comprises providing a plurality of cuts (fig. 17A #1160 slots), different from the plurality of cutouts (the #1160 slots are different than the ribbons between the slots), in a central region of the flexible substrate (fig. 17A the region between the #1160 slots) such that the central region of the flexible substrate is polygonal in shape when positioned around the support member ([0100] “The transition region 1110 can have a circular, ellipsoidal, and/or polygonal cross-sectional profile.”).

Regarding claim 17, Saroha as modified by Nix teaches the method of claim 11, wherein providing the flexible substrate (fig. 17A #1114 flex circuit ) comprises providing a plurality of collinear cuts, different from the plurality of cutouts (fig. 17A #1160 cutouts are different than the regions in between the cutouts), in a central region of the flexible substrate(fig. 17A #1160 cutouts ).

Regarding claim 19, Saroha as modified by Nix teaches the method of claim 11, wherein the plurality of ultrasound transducer elements comprises a plurality of capacitive micro machined ultrasound transducers ([0047] “the transducer array includes piezoelectric zirconate transducers (PZT) transducers such as bulk PZT transducers, capacitive micro machined ultrasound transducers (cMUTs), single crystal piezoelectric materials, other suitable ultrasound transmitters and receivers, and/or combinations thereof.”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saroha as modified by Nix as applied to claim 11 above, and further in view of Dekker et al., (WO2015135784) (hereinafter “Dekker”).

Regarding claim 20, Saroha as modified by Nix teaches the method of claim 11, but fails to explicitly disclose wherein the flexible substrate connects a plurality of islands of a base substrate different from the flexible substrate.
However in the same IVUS field of endeavor, Dekker teaches wherein the flexible substrate connects a plurality of base substrate islands (page 7 line 13-15 “The transducer elements 14 may consist of silicon islands containing ultrasound transducer elements such as CMUT transducers, electrical circuits and or capacitors connected to each other by means of the flexible connection layer 20.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the substrate of Saroha as modified by Nix with the silicon islands of Dekker, as the overall reliability of the ultrasound transducer assembly can be improved, and the technical effort for a precise manufacturing can be reduced (see Dekker page 4 lines 3-5).

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments to claim 1, Saroha is used to teach the limitation “all the plurality of substrate ribbons are separated from one another at the proximal end of the flexible substrate”. Paragraph [0039] disclose that the features of each embodiment may be combined with one another. As such, the embodiment taught in [0085] teaches that the cutouts extend all the way through the proximal portion of the flexible substrate, and that feature may be combined with the embodiment of 17a.
In addition, Nix is used to teach the limitation “wherein each pair of plurality of control circuits is separated by a space around a perimeter of the ultrasound imaging assembly, wherein at least a portion of the space for each pair of the plurality of control circuits does not include the flexible substrate”. Figure 9 discloses an ultrasound imaging transducer assembly that include #22 slots which separate the #4 control circuits, and do include the #2 flexible substrate

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SEAN D MATTSON/Primary Examiner, Art Unit 3793